Case 5}/L9-cv-02165-JGB-SHK Document 25. Filed 07/23/20. Page 10f5 Page ID #:239

FRANK A. WEISER (#89780)

Attorney at Law .

3460 Wilshire Blvd., Ste. 1212

Los Angeles, California 90010 .

(213) 384-6964 - (voice)

(213) 383-7368 - (fax) . °
maimons@aol.com

w wu A Wm WwW NK &

Attorney for Defendant —_,
NITES INN CORPORATION,
j}a California corporation

fet
eo

UNITED STATES DISTRICT COURT

to
Nope

CENTRAL DISTRICT OF CALIFORNIA

mb

JAMES RUTHERFORD, an individual, ” No. CV19-02165-JGB-SHK

ft
Wi

ANSWER TO FIRST AMENDED
COMPLAINT

bet
a8

Plaintiff,

pa
@.

VS.

pat
Se)

NITES INN CORPORATION,
a California corporation ; and Does 1-10,
inclusive,

Defendants .

de a ee

A&R BRE SB

 

27
28

 

 

 

 
Case 5

wow earn awrh Ww wD He

bet eek ptt
we exuadk en G § ES

27
23

BRRER EB

L9-cv-02165-JGB-SHK Document 25 Filed 07/23/20. Page 2 of 5. Page ID #:240

Defendant NITES INN.CORPORATION, a California corporation
("Defendant"), for. itself and itself only, hereby files an Answer to the Complaint
("Complaint") as follows: |
FIRST CLAIM FOR RELIEF
1. Defendant does not have sufficient information at this time and upon such a basis
deny each and every allegation in paragraphs 1, 4, 5,6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16,.17,
‘18, 19, 20, 21, 22, 23, 24, 25, 26 as incorpoated by paragraph 27 of the Complaint and further
denies paragraph 28(a)-(c), 29, 30, 31, and 32 of the Complaint..

2. Defendant admits paragraphs 2, 3, 9, 10, as incorpoated by paragraph 27 of the

Complaint.

SECOND CLAIM FOR RELIEF
3. Defendant does not have sufficient information-at this time and upon such a
basis deny each and every allegation in paragraphs 1, 4, 5, 6,7, 8,9, 10, 11, 12, 13, 14, 15,
16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28(a)-(c), 29, 30, 31, 32 as incorporated in
paragraph 33 of the Complaint, and further denies paragraphs 34, 34, 35 of the Complaint.

4. Defendant admits paragraphs 2, 3, 9, 10 of the Complaint as incorporated in

paragraph 33 of the Complaint..
FIRST AFFIRMATIVE DEFENSE

5. The Complaint and each claim for relief alleged against the Defendant herein, fails

to state facts sufficient to constitute a claim for relief against the defendant.

 

 

 
Case 5

wo eon A WwW wR WwW Dw me

bet ett pet pat
ve evade Ga SF 2

26
27
28

BRERE SL

1 9-Cv-02165-JGB-SHK. Document 25. Filed 07/23/20. Page 3 of 5 Page ID #:241

SECOND AFFIRMATIVE DEFENSE

6. The Complaint and each claim for relief alleged against the Defendant herein is
barred by the fact that Plaintiff is attempting to acquire rights in violation of the Due Process
Clause and Equal Protection Clause of the U.S. and California Constitutions.

THIRD AFFIRMATIVE DEFENSE
3. The Complaint and each claim for relief alleged against the Defendant herein is
‘barred in that Plaintiff lacks standing to bring this action.
FOURTH AFFIRMATIVE DEFENSE
4. The Complaint and each claim for relief alleged against the Defendant herein
is barred because Congress in enacting‘the ADA under 42 U.S.C. Section 12101, et seq. has
exceeded its powers under Section 5 of the Fourteenth Amendment of the U.S. Constitution,
since the remedial legislation enacted under the ADA is not "congruent and proportional" to
the evidence in support of alleged violations against handicapped individuals.
FIFTH AFFIRMATIVE DEFENSE
5. The Complaint and the each claim for relief alleged against the Defendant herein
is barred because the Defendant without admitting jurisdiction or liability in any
manner, is not.the legally responsible party of this lawsuit. |
SIXTH AFFIRMATIVE DEFENSE
6. The Complaint and each claim for relief alleged against the Defendant herein is

barred in that Plaintiff was not injured and further lacks Article III and prudential standing.

 

 

 

 
Case 5

1

0 en aw kh |) BN Ke

Mt et pet
S eveauvaaweoe pars

26
27
28

mR eR

 

 

L9-Cv-02165-JGB-SHK Document 25. Filed 07/23/20 Page 4 of5 Page ID #:242

SEVENTH AFFIRMATIVE DEFENSE
- 7. The Complaint and each claim for relief alleged against the Defendant herein is

barred in that Plaintiff was not seeking or intending at any time relevant herein to be a

customer of said subject property of this lawsuit.

EIGHTH AFFIRMATIVE DEFENSE

'8.. The Complaint and each claim for relief alleged against the Defendant herein is

‘barred in that Defendant at any time relevant herein was not the owner or in control’ of said

subject property of this lawsuit.

WHEREFORE answering Defendant prays for judgment against Plaintiff as

follows:
1. That the Plaintiff take nothing by way of the Complaint;
2. For costs of suit incurred herein;
3. For reasonable attorney fees;
4. For such other and further relief as the Court deems just and proper.
DATED: July 23, 2020 LAW OFFICES OF FRANK A. ,
WEISER

By. S44 a
FRANK A. WEISER, Attorney for .
Defendant NITES INN CORPORATION,

a California corporation

 

 
 

Case 5{19-Cv-02165-JGB-SHK Document 25 Filed 07/23/20 Page 5 of5 Page ID #:243
1
2\\- DEMAND FOR JURY TRIAL
3 Defendant hereby demands a jury trial pursuant to F.R.C.P. 38.
4 | |
5 DATED: July 23, 2020 LAW OFFICES OF FRANK A. .
- WEISER
6
7 By: Qe. OA Ddesee
8 FRANK A. WEISER, Attorney for
Defendant NITES INN CORPORATION,
oi a California corporation
10 |
il
12
i3
14
15
16
17
18
i9 .
20
21
22
23 |,
24] 1
25
26
27
28
5

 

 

 

 
